Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 07/27/2022, this is a Notice of Allowance, wherein claims 1-3, 6-10, and 12-19 are currently allowed in the instant application. 
1. It is noted that claims 1-3, 6-10, and 12-19 have been amended.
         2. It is noted that claims 4, 5 and 11 have been cancelled.
         3. The rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, have been withdrawn in view of the amendments.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                          Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments and amendments dated 07/27/2022 provide the basis for reasons for allowability (see remarks, pages 7-10). 
The prior art of record does not disclose each and every limitation in such a way that would have been obvious to one of ordinary skill in the art to arrive at the claim invention. A hypothetical prior art rejection would require impermissible hindsight reasoning.
Therefore, independent claims 1, 16, 18 and 19, are deemed novel and the rejections in previous office action has been withdrawn. 
Dependent claims 2-3, 6-10, 12-15 and 17 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 16.
The present application is directed to a non-obvious improvement over the following prior art references:
US 7,298,385 to Kazi et al - which is directed to improve the operation of robots in installations reprogramming and emptying an operating sequence to be performed by them, the invention provides a method and a device for visualizing computer-assisted information in an image of the real environment on a viewing device, in which there is a determination of the position and orientation or pose of the image receiving device and that robot-specific information corresponding to this determination are faded over the image of the real environment on the viewing device.
US 4,891,767 to Rzasa et al - which is directed to video image of the end effector (26) and work surface (32) in the vicinity of the end effector is converted into a series of continually generated digitized images (132), which are further processed to detect and track the relative motion between the end effector and the work surface. After calibration (126), whereby an index of coordinates and arm orientation is established for a known positioning of the end effector relative to a known reference feature (28a) on the work surface, the tracking (168) of the motion of the end effector is utilized to continually update the index (104) to indicate the actual coordinate and orientation of the end effector relative to the work surface. The updated index is displayed on a live video monitor (44), and can be used as input to the feedback circuit (94) of the manipulator control system. In another embodiment of the invention, a high-resolution monitor (52) displays an image of substantially the entire work surface, and particularly the features of interest, in the nature of a work surface map, and superimposes thereon a visual indication of the location, orientation and movement of the end effector, using the updated index information.
Thus, the prior art references do not disclose the recited claim limitations when considered as a whole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, AU 3664